MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                    Feb 10 2016, 6:51 am

      this Memorandum Decision shall not be
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
      Robert Vega                                              Robert F. Tweedle
      Valparaiso, Indiana                                      Highland, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Robert Vega,                                             February 10, 2016
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               45A03-1507-SC-1022
              v.                                               Appeal from the Lake Superior
                                                               Court
      Autumn Ridge Condominium                                 The Honorable Catheron A. Paras,
      Association Board of Directors,                          Judge Pro Tempore
      Appellee-Plaintiff                                       Trial Court Cause No.
                                                               45D07-1503-SC-228



      Mathias, Judge.


[1]   Robert Vega (“Vega”) filed a small claims action in Lake Superior Court

      against the Autumn Ridge Condominium Association (“ARCA”) Board of

      Directors (“the Board”) for reimbursement of a fireplace gas valve and alleged



      Court of Appeals of Indiana | Memorandum Decision 45A03-1507-SC-1022 | February 10, 2016         Page 1 of 8
      misconduct by the Board. The small claims court entered judgment in favor of

      the Board. Vega appeals and raises two issues, which we restate as:

          I. Whether the small claims court erred when it determined that the gas
             valve was not a common use item and therefore not subject to
             reimbursement under ARCA’s Declaration of Condominium provisions
             and;

          II. Whether the small claims court abused its discretion when it declined to
              hear Vega’s additional claims based on ARCA’s board member eligibility
              and general performance issues.

[2]   We affirm.

                                      Facts and Procedural History


[3]   Vega lived in a condominium at Autumn Ridge. He noticed a leak in his

      fireplace gas line. In August 2013, Vega hired Salyer Plumbing, Inc. (“Salyer”)

      to make the necessary repairs, which included removal of interior drywall in

      order to gain access to the gas valve at issue.Vega requested reimbursement for

      the replaced gas valve from the Board under the Declaration of Condominium,

      but the Board refused.


[4]   The ARCA Declaration of Condominium provides in relevant part:

              IV. Maintenance, Repair, Replacement and Alteration of
              Apartments and Common and Limited Common Areas.


                       A. By the Apartment Owner.


                               1. Maintenance, Repair, and Replacement. It shall be
                               the responsibility of the Apartment Owner to

      Court of Appeals of Indiana | Memorandum Decision 45A03-1507-SC-1022 | February 10, 2016   Page 2 of 8
                         maintain, repair, and replace at the Apartment
                         Owner’s expense all portions of the Apartment
                         within the boundaries of the Apartment as described
                         in Article V., excepting only those portions and items
                         for which the responsibility for maintenance, repair
                         and replacement is the specific responsibility of the
                         Association under Article IV.B., and including all
                         heating and air conditioning units, . . .


                                                          ***


                 B. By the Association.


                         2. Maintenance, Repair and Replacement of Portions
                         of the Condominium Located Within the Boundaries
                         of Apartments. It shall be the responsibility of the
                         Association to maintain, repair and replace within
                         the boundaries of each Apartment as described in
                         Article V. all portions of the Building structure, and
                         all portions of the Apartment which contribute to the
                         support of the Building and the Apartment
                         boundaries, and which are otherwise in common use,
                         including but not limited to, load bearing walls, all
                         conduits, ducts, piping, plumbing, wiring, and other
                         facilities for the furnishing of utilities,
                         communications, television and security services, but
                         excluding all appliances, plumbing fixtures, electrical
                         and lighting fixtures, and heating and air
                         conditioning units and circuit breaker panels; but
                         shall also include all incidental damage caused to the
                         Apartment by such work as may be done or caused to
                         be done by the Association in accordance with this
                         Article IV.B.


                                                          ***

Court of Appeals of Indiana | Memorandum Decision 45A03-1507-SC-1022 | February 10, 2016   Page 3 of 8
          V. Description of Apartments.

                       B. Boundaries. Each apartment shall be bounded as to both
                       horizontal and vertical boundaries as shown on the Plans
                       attached as Exhibit “A”, subject to such encroachments as
                       are contained in the Building whether the same exist now or
                       are created by construction, settlement or movement of the
                       Building, or permissible repairs, reconstruction, or
                       alterations. Said boundaries are intended to be as follows:


                               1. Horizontal Boundaries:


                               a. the interior surface of drywall ceiling above and
                               abutting the Apartment.


                               b. the interior top surfaces of the flooring below the
                               finished floor covering and abutting the Apartment.


                               2. Vertical Boundaries:


                               a. the interior surfaces of the drywall of the
                               boundary walls of each Apartment.


      Appellant’s App. pp. 8-10.


[5]   On March 26, 2015, Vega filed a small claims action against the Board in Lake

      Superior Court, requesting judgment for costs associated with the gas valve

      replacement. He also alleged that: 1) the board president was ineligible to serve,

      which would invalidate board actions; 2) willful misfeasance voided

      indemnification for directors; 3) board actions had not protected the value of




      Court of Appeals of Indiana | Memorandum Decision 45A03-1507-SC-1022 | February 10, 2016   Page 4 of 8
      property nor provided for a congenial occupation; and 4) board actions had

      been arbitrary and capricious. Appellant’s App. p. 5.

[6]   A bench trial was held on June 17, 2015. At trial, Vega presented evidence on

      the disputed repair invoice and then attempted to present evidence for his

      allegations of Board misconduct. The Board objected and asserted that Vega

      was attempting a derivative action and that he had no standing for such action.

      The small claims court sustained the Board’s objection and took the matter

      under advisement. On July 13, 2015, the court entered judgment in favor of the

      Board. Vega now appeals.

                                      I. Gas Valve Reimbursement


[7]   Vega argues that the small claims court did not correctly apply the law to the

      facts when it determined that the gas line was within the apartment boundaries

      as provided in the Declaration of Condominium contract. Specifically, Vega

      argues that the Board should reimburse him for the cost of the gas valve

      replacement because the gas line was in the wall and outside of the vertical

      boundaries of the apartment.

[8]   The construction of the terms of a written contract is a pure question of law,

      which we review de novo. Fraternal Order of Police, Evansville Lodge, No. 73, Inc. v.

      City of Evansville, 940 N.E.2d 314, 318 (Ind. Ct. App. 2010).


              When construing the meaning of a contract, our primary task is
              to determine and effectuate the intent of the parties. First, we
              must determine whether the language is ambiguous. The

      Court of Appeals of Indiana | Memorandum Decision 45A03-1507-SC-1022 | February 10, 2016   Page 5 of 8
               unambiguous language of a contract is conclusive upon the
               parties to the contract and upon the courts. If the language of the
               instrument is unambiguous, the parties’ intent will be determined
               from the four corners of the contract. If, on the other hand, a
               contract is ambiguous, its meaning must be determined by
               examining extrinsic evidence and its construction is a matter for
               the fact finder. When interpreting a written contract, we attempt
               to determine the intent of the parties at the time the contract was
               made. We will do this by examining the language used in the
               instrument to express their rights and duties. We read the
               contract as a whole and will attempt to construe the contractual
               language so as not to render any words, phrases, or terms
               ineffective or meaningless. We must accept an interpretation of
               the contract that harmonizes its provisions, rather than one that
               places the provisions in conflict.


       Id. at 318-19 (quoting Whitaker v. Brunner, 814 N.E.2d 288, 293-94 (Ind.
       Ct. App. 2004)).

[9]    In the case before us, ARCA is required to:

               maintain, repair, and replace within the boundaries of each
               Apartment as described in Article V. all portions of the Building
               structure, and all portions of the Apartment which contribute to
               the support of the Building and the Apartment boundaries, and
               which are otherwise in common use, including but not limited to,
               load bearing walls, all conduits, ducts, piping, plumbing, wiring,
               and other facilities for the furnishing of utilities,
               communications, television and security services, but excluding
               all appliances, plumbing fixtures, electrical and lighting fixtures,
               and heating and air conditioning units and circuit breaker panels.


       Appellant’s App. p. 10 (emphasis added).

[10]   Construing this provision in the context of the entire contract, we conclude that

       ARCA is responsible for maintenance, repair, and replacement of common use


       Court of Appeals of Indiana | Memorandum Decision 45A03-1507-SC-1022 | February 10, 2016   Page 6 of 8
       items. Although the gas line was located in the wall, which was outside the

       defined apartment boundaries, this gas line only served Vega’s fireplace. As

       such, it is not for common use, but rather for individual use. By way of

       example, the provision listed other common use items that ARCA would

       maintain, repair, or replace. None of the items on the list benefit an individual

       apartment, but rather the members of ARCA as a whole. We therefore

       conclude that the small claims court properly determined that ARCA was not

       required to reimburse Vega for the gas valve replacement cost.

                          II. Vega’s Additional Claims Against the Board


[11]   Vega also argues that the small claims court erred when it declined to hear his

       additional claims based on ARCA’s board member eligibility and general

       performance issues. However, no evidence in the record supports these claims

       on appeal. Indiana Appellate Rule 46(A)(8)(a) provides in relevant part:


               The argument must contain the contentions of the appellant on
               the issues presented, supported by cogent reasoning. Each
               contention must be supported by citations to authorities, statutes,
               and the Appendix or parts of the Record on Appeal relied on, in
               accordance with Rule 22.


[12]   We will deem alleged errors waived where an appellant’s noncompliance with

       the rules of appellate procedure is so substantial that it impedes our appellate

       consideration of the errors. Shepherd v. Truex, 819 N.E.2d 457, 463 (Ind. Ct.

       App. 2004). It is well settled that we will not consider an appellant’s assertion

       on appeal when he has failed to present cogent argument supported by


       Court of Appeals of Indiana | Memorandum Decision 45A03-1507-SC-1022 | February 10, 2016   Page 7 of 8
       authority and references to the record as required by the rules. Thacker v.

       Wentzel, 797 N.E.2d 342, 345 (Ind. Ct. App. 2003).


[13]   In Vega’s claim filed with the small claims court, he cited to exhibits six

       through sixteen to support the additional claims. Appellant’s App. p. 5. Vega

       only provided exhibits in his appendix to support the gas valve replacement

       reimbursement claim against the Board and failed to request a trial transcript in

       his notice of appeal. See Appellant’s App. pp. 6-10. Although Vega cites to

       some authority to support his argument on these additional claims, he did not

       rely on the record whatsoever. We recognize that Vega is a pro se litigant, but a

       litigant who chooses to proceed pro se will be held to the same rules of

       procedure as trained legal counsel and must be prepared to accept the

       consequences of his action. Thacker, 797 N.E.2d at 345. Vega’s argument is not

       supported by cogent reasoning, and therefore, it is waived and will not be

       considered by our court.

                                                   Conclusion


[14]   The small claims court properly determined that Vega was not entitled to

       reimbursement for the gas valve replacement cost from ARCA under the

       Declaration of Condominium. Further, Vega’s additional claims are not

       supported by cogent reasoning and will not be considered.


[15]   Affirmed.


       Kirsch, J., and Brown, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1507-SC-1022 | February 10, 2016   Page 8 of 8